Citation Nr: 0734754	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  02-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for right eye choroidal 
rupture in the temporal area with vision and visual field 
loss, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
August 1953 and from February 1954 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's claim for an 
increased rating for his service-connected disability of the 
right eye.  On appeal, the Board issued a denial of that 
claim in January 2001, but in December 2005, the Court of 
Appeals for Veterans Claims (Court) set that decision aside 
and remanded the case for further development.  In May 2006, 
the Board remanded the claim for additional development.  The 
RO readjudicated the claim in June 2007 and the appeal has 
now been returned to the Board.  


FINDINGS OF FACT

1.  At the VA compensation and pension (C&P) examination in 
August 2006, the veteran had no light perception in his 
service-connected right eye.

2.  Service connection is not in effect for a left eye 
disability, and the veteran is not shown to be blind in that 
eye.


CONCLUSION OF LAW

The criteria for an increased rating for right eye choroidal 
rupture in the temporal area with vision and visual field 
loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.350, 3.383, 
4.1, 4.2, 4.3, 4.10, 4.14, 4.77, 4.84a, Diagnostic 
Codes 6070, 6080 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating for the service-connected disability of 
the right eye 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Generally, an 
evaluation of the extent of impairment requires consideration 
of the whole recorded history (38 C.F.R. §§ 4.1, 4.2), but 
when, as here, service connection has been in effect for many 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Since the veteran has been assigned a 30 percent rating, only 
the criteria for evaluating an eye that permit a disability 
rating higher than 30 percent will be analyzed.  Where, as 
here, only one eye is service connected, the nonservice-
connected eye is considered normal for rating purposes.  See 
38 C.F.R. § 4.14 (manifestations not resulting from the 
service-connected disability may not be used in establishing 
the service-connected evaluation).  

The veteran's right eye disability is rated 30 percent under 
38 C.F.R. § 4.84a, Diagnostic Code 6080, for impairment of 
field of vision.  The veteran is already rated at the maximum 
schedular rating (30 percent) under Diagnostic Code 6080.  
38 C.F.R. § 4.84a, Ratings for Impairment of Field of Vision, 
DC 6080 (for unilateral impairment, 30 percent is the highest 
rating).  Using the schedule for impairment of field of 
vision, no increased rating is available.  

Nor is an increased rating available by using the criteria 
for evaluating impairment of visual acuity.  38 C.F.R. § 
4.84a, Table for Impairment of Central Visual Acuity, 
DC 6070.  For VA purposes, normal visual acuity is considered 
20/40.  See 38 C.F.R. § 4.84a (Chart V provides that with 
20/40 vision in each eye, a noncompensable rating is assigned 
and vision worse than 20/40 is compensable); accord 38 C.F.R. 
§ 4.77 (establishing when muscle function is considered to be 
normal, which is identified as 20/40).  When corrected visual 
acuity in the nonservice-connected eye is 20/40 (normal), and 
the service-connected eye has only light perception, 
Diagnostic Code 6070 provides for an evaluation of 
30 percent.  38 C.F.R. § 4.84a, Table for Impairment of 
Central Visual Acuity, DC 6070.  Higher ratings are only 
available when both eyes are service connected, so no 
increase is available on the basis of the visual acuity 
criteria.  

However, if there is blindness in the service-connected eye 
and blindness in the nonservice-connected eye that is not the 
result of misconduct, the rating will be as if both eyes were 
service connected.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§ 3.383(a)(1).  There is no evidence that the veteran's left 
eye condition is the result of misconduct.  So, even though 
the veteran's left eye is not service connected, a 
100 percent rating would be assigned if there was blindness 
in the left eye.  In determining whether a veteran is blind 
in both eyes, each definition of blindness established by VA 
must be considered.  DeBeaord v. Principi, 18 Vet. App. 357, 
365 (2004).  In DeBeaord, the following seven VA definitions 
for blindness (and their citations) were identified:

(1) anatomical loss of both eyes (DC 6061); 
(2) blindness in both eyes having only light perception 
(DC 6062); 
(3) anatomical loss of one eye and 5/200 vision in the 
other eye (DC 6063); (4) blindness in one eye having 
only light perception and 5/200 vision in the other eye 
(DC 6067); 
(5) vision in each eye of 5/200 (DC 6071);  
(6) blindness in both eyes, rendering such veteran so 
helpless as to be in need of regular aid and attendance 
(38 C.F.R. § 3.350(c)(1)(v)); and 
(7) impairment of field vision that is concentric 
contraction to 5º bilateral (DC 6080).  

18 Vet. App. at 365.  

After reviewing the claims file and conducting an 
examination, the August 2006 C&P examiner addressed each of 
those definitions in turn.  He determined that the veteran 
did not have anatomical loss of either eye.  Blindness in 
both eyes is therefore not established under the first and 
third definitions.  And while the veteran does not have light 
perception in his right eye, his corrected visual acuity in 
the left eye is 20/80.  Thus, the second, fourth, and fifth 
definitions of blindness in both eyes is not met on this 
record.  The sixth definition is not met because the examiner 
determined that while the veteran is blind in his right eye, 
he has functional vision in his left eye, although to a 
limited capacity.  Finally, the veteran's visual field of 
vision is extinguished in the right eye, but he does have 
visual field in his left eye that is not constricted to the 
central 5 degrees.  The C&P examination thus establishes that 
the veteran is not blind in both eyes.  

The C&P examiner's findings are consistent with the rest of 
the medical evidence in the record.  See Reports of 
August 2006 VA Optometry (left eye 20/70+); February 2006 VA 
Optometry (left eye 20/200+1); August 2005 VA Optometry (left 
eye 20/100); October 2003 VA Ophthalmology (left eye 20/80); 
September 2003 VA Optometry (left eye 20/80+); February 2003 
report by Dr. Hurd (left eye 20/200); October 2002 (left eye 
20/200 before cataract surgery and 20/100 after, with 
anticipated improvement); March 2002 VA Optometry (left eye 
20/300); October 2001 VA Optometry (left eye 20/80 +1); 
July 2000 VA Optometry (left eye 20/60); May 2000 VA 
examination (left eye 20/80 +1 at distance and 20/100 near); 
March 2000 VA Optometry (left eye 20/60); September 1999 VA 
Optometry (left eye 20/20 -3); May 1999 VA C&P (left eye 
20/20 -1 at distance and J5 at near).  None of those 
examiners found impairment of field vision of the left eye 
constricted to the central 5 degrees.  Nor did any find there 
was anatomical loss of either eye.  As a result, the record 
does not establish blindness in both eyes and no rating 
higher than 30 percent is available to the veteran.  

The veteran asserts that he is entitled to a higher rating 
because the vision in his left eye has gotten worse.  The 
record supports his contention that the vision in his left 
eye has gotten worse.  But because his left eye has not been 
granted service connection, the graduated ratings that would 
otherwise apply to the evaluation of two service-connected 
eyes are not applicable with respect to his service-connected 
disability of only the right eye.  A rating higher than 
30 percent is simply not available under the rating schedule 
for only one service-connected eye unless the veteran is 
blind in both eyes.  


The Board acknowledges that in his February 2003 statement, 
Dr. Hurd indicated that the veteran's left eye visual acuity 
of 20/200 meant he was legally blind.  Dr. Hurd did not 
indicate whether he was addressing a state standard or a 
Federal standard for some other purpose.  But for the 
purposes of VA disability compensation, the visual acuity 
measurement of 20/200 does not meet any of the seven 
definitions for being blind in both eyes.  Even though the 
veteran's vision is limited, since the vision in his left eye 
does not meet one of the seven definitions of blindness, the 
Board cannot grant an increased rating.  In the future, 
however, if the veteran's sight in his left eye meets one of 
the seven definition for blindness, he can file another claim 
for an increased rating.  

The only other compensation available for blindness in only 
one eye is special monthly compensation.  The record shows 
that the veteran has been in receipt of special monthly 
compensation under 38 C.F.R. § 3.350 for loss of use of one 
eye having only light perception since March 23, 1993.  Thus, 
no further compensation is available under that provision.  

The RO properly determined that the veteran does not qualify 
for extra-schedular consideration for his service-connected 
right eye.  In exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
Extra-schedular evaluations are appropriate only when the 
case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).   This record contains 
no evidence of marked interference with employment or of 
hospitalizations, and no details of why the schedular rating 
is inadequate.  On VA examination in August 2006, it was 
noted that the veteran had retired, based upon eligibility by 
age or duration of work.  The 30 percent rating adequately 
compensates the veteran for his service-connected disability 
and a referral for extra-schedular consideration will not be 
made.  

Nor does the reasonable doubt doctrine lead to a different 
result.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §4.3.  But when, as here, all the evidence is 
against the claim, there is no reasonable doubt to resolve.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide, 
and (4) VA must ask the claimant to provide VA with any 
evidence in his or her possession that pertains to the claim.  
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

No notice was given before the January 2001 rating decision 
from which the veteran has taken an appeal.  The RO's 
August 2002 letter describing the evidence needed to support 
the veteran's claim did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, or address what evidence was necessary with respect to 
the rating criteria or the effective date of an award for 
service connection.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, so that VA 
has the burden to establish that the veteran was not, in 
fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


Here, the veteran was not prejudiced by the flaws in the 
original August 2002 letter because those flaws were cured 
long before the June 2007 supplemental statement of the case 
was issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  A June 2006 
letter described the evidence necessary to substantiate a 
claim for an increased rating, identified what evidence VA 
was collecting, requested the veteran to send in particular 
documents and information, identified what evidence might be 
helpful in establishing his claim, invited the veteran to 
send VA whatever evidence he had in his possession pertaining 
to his claim, and addressed what evidence was necessary with 
respect to the rating criteria and the effective date of an 
award for service connection.  After that notice was sent, 
the veteran identified medical treatment records that would 
substantiate his claim and those records were obtained.  
Since the veteran had a meaningful opportunity to participate 
in the adjudication process, the veteran was not prejudiced 
by the delay in receiving all required notice.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder, by obtaining the medical 
treatment records he identified, and by conducting an 
appropriate C&P examination.  


ORDER

An increased rating for right eye choroidal rupture in the 
temporal area with vision and visual field loss, is denied.
 
____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


